UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,


          v.                                           20-MR-77

 PATRICK SILEO,

               Defendant.




                               DECISION AND ORDER


      The defendant, Patrick Sileo, has been charged in a one-count criminal

complaint with committing fraud in connection with an identification document, in

violation of 18 U.S.C. § 1028(a). W.D.N.Y. Docket No. 20-MJ-5004, Docket Item 1

(criminal complaint). He has moved under 18 U.S.C. § 3145(b), Docket Item 1 1, to

revoke the February 24, 2020 order issued by Magistrate Judge Michael J. Roemer

detaining Sileo pending trial, W.D.N.Y. Docket No. 20-MJ-5004, Docket Item 8. For the

reasons below, and under 18 U.S.C. §§ 3142(e), 3142(g), and 3145(b), the defendant’s

motion is DENIED.




      1
       Unless otherwise noted, record citations are to documents filed in this case,
W.D.N.Y. Docket No. 20-MR-77.
                                 PROCEDURAL HISTORY


The Criminal Complaint and Initial Detention Hearing – District of Nevada

       On January 3, 2020, Sileo was charged and an arrest warrant was issued. Four

days later, on January 7, 2020, Sileo was arrested in the District of Nevada and

appeared before Magistrate Judge Daniel J. Albregts for an initial appearance in a

Federal Rule of Criminal Procedure 5(c)(3) proceeding. W.D.N.Y. Docket No. 20-MJ-

5004, Docket Item 2. During that appearance, the Federal Public Defender’s Office was

appointed to represent Sileo, and Sileo executed a waiver of an identity hearing. Id. At

Sileo’s request, the detention hearing was adjourned to January 8, 2020. Id. Following

the detention hearing, Judge Albregts ordered Sileo detained pending his scheduled

appearance in the Western District of New York on February 7, 2020, before Judge

Roemer.

Initial Appearance – Western District of New York

       Sileo made his initial appearance in the Western District of New York before

Judge Roemer on February 7, 2020. W.D.N.Y. Docket No. 20-MJ-5004, Docket Item 3.

At that time, consistent with the finding of eligibility in the District of Nevada, the Federal

Public Defender’s Office was assigned to represent Sileo. Id. During that initial

appearance, Sileo’s counsel told Judge Roemer that he intended to file a motion to

reopen the detention hearing held in the District of Nevada, and Judge Roemer set a

February 11, 2020 deadline for filing that motion. Id.




                                               2
Motion to Reopen Detention Hearing

       Citing a change in circumstances, Sileo moved to reopen the detention hearing

on February 11, 2020, W.D.N.Y. Docket No. 20-MJ-5004, Docket Item 4, and the

government responded on February 12, 2020, id., Docket Item 5. Judge Roemer heard

oral argument on February 13, 2020, and decided to treat the motion as a motion for

release. Id., Docket Item 6.

       The change in circumstances cited by Sileo, both in his motion and at oral

argument, was that there was now a suitable, stable residence in the Western District of

New York where Sileo could reside—the residence of Annette Ray in Niagara Falls,

New York. See id., Docket Items 4 and 12. At that time, Ms. Ray was described as a

friend and acquaintance of Sileo. See id., Docket Item 12 at 3. But when asked by

Judge Roemer, Sileo’s counsel explained that other than speaking on the phone, Sileo

had never even met Ms. Ray; rather, he knew a friend of Ms. Ray who had put the two

of them in contact. Id. at 4. Judge Roemer characterized this proposed residence with

a woman Sileo knows only through telephone conversations as not much better than

“stay[ing] at the Hilton down the street.” Id. at 5.

       Sileo’s counsel also argued that Sileo should be released because, if convicted,

he faces an advisory United States Sentencing Guideline range of only zero to six

months imprisonment. Id. at 6. Further, counsel asserted that Sileo, a 62-year old man

with no criminal history and no valid passport or international travel documents, had no

means to flee. Id. at 6-7.

       When pressed, counsel conceded that Sileo faced a statutory maximum

sentence of 15 years imprisonment. Id. Judge Roemer observed that Sileo owes the



                                               3
Internal Revenue Service $100,000 and has a retirement account of $80,000, noting

that these gave him both a reason and possible means to flee. Id. at 8-10. Judge

Roemer also noted that as reflected in the bail report, Sileo apparently has two families,

one here in the United States and one in Southeast Asia. Id. at 11. Finally, the

government confirmed that there had been a child pornography investigation involving

Sileo in 2014 and that a be-on-the-lookout had been issued for Sileo. Id. at 12-13.

       The government, Judge Roemer, and the probation officer all expressed concern

about the proposed residence. Id. at 17-18. At the conclusion of the February 13, 2020

detention hearing, Judge Roemer directed the probation officer to speak with Ms. Ray.

Id. at 22. Judge Roemer also requested additional information concerning how much

money Sileo owes the IRS; the child pornography investigation; and Sileo’s alleged

employment at Carnegie Mellon University. Id. The detention hearing was adjourned

until February 24, 2020.

Continuation of Detention Hearing

          On February 24, 2020, the prosecutor reported that without an ex parte tax

order she was unable to learn exactly how much money Sileo owed the IRS; the IRS

confirmed, however, that based on the type of “hold” on the defendant’s passport, the

amount due to the IRS must be at least $100,000. W.D.N.Y. Docket No. 20-MJ-5004,

Docket Item 11 at 3. Through a grand jury subpoena, the government also was able to

learn that Sileo had “a significant amount of money in a Bitcoin bank account.” Id.

Finally, the government reported that there had been a travel alert placed on Sileo while

the child pornography investigation was pending, but that the investigation was now

closed. Id. at 5.



                                            4
      The probation officer reported that he made two attempts to reach Ms. Ray but

that both were unsuccessful; he also reported that his request to Carnegie Mellon for

employment information was still outstanding. A search of Carnegie Mellon’s website

revealed that Sileo was employed there beginning in 1999, but no end date was listed.

Id. at 6. Sileo’s counsel advised that Sileo had been employed by the Harvard Business

School from 1994-1999 and by Carnegie Mellon from 2000-2014. Id. at 7-8. Sileo’s

counsel also advised that Sileo had maintained a stable residence—a home he owned

in Pittsburgh, Pennsylvania—from 2000-2015. Id. at 8.

      At the conclusion of the continuation of the detention hearing, Judge Roemer

found by a preponderance of the evidence that Sileo was a serious risk of flight and

ordered him detained. Id. at 19. Judge Roemer gave several reasons for his decision:

             He faces a substantial sentence in this case; he owes the
             IRS apparently a large debt; he has another family
             apparently in Cambodia; he may or may not have some kind
             of ties with a child pornography incident that happened
             several years ago; when he spoke with probation, he made
             either – he left things out when he spoke to probation or he
             made statements or rather as if he were avoiding trying to
             provide correct information; he never mentioned his wife
             Ruth, who apparently was part of this child pornography
             issue; he gave his legal residence as his brother’s house;
             apparently there may be as much as $50,000 in a Bitcoin
             account which he never mentioned to the probation office.

             Also the nature and circumstances of this offense seems to
             be he was trying to obtain a false ID for the purposes of
             travel. He has no – the only condition I might release him
             under is a substantial – posting of a substantial bail. He has
             no resources apparently for bail.

             Based on all these factors – well, I should say the other
             factor is he wants to stay with the woman whose last name
             is Ray here in Buffalo. We’ve been unable to contact this
             woman. And even then, it’s a very tenuous relationship.
             She’s apparently the friend of a friend of his, and is not a

                                           5
              relative or any kind of direct associate. I don’t know if he’s
              even met her before.

Id. Judge Roemer’s written order of detention pending trial was filed the next day. Id.,

Docket Item 8. Finally, Judge Roemer set a Rule 48(b) dismissal date of March 27,

2020.

Appeal/Motion to Revoke

        On February 27, 2020, Sileo moved to revoke Judge Roemer’s order of

detention. Docket Item 1. Consistent with this Court’s order, the government

responded on March 6, 2020, Docket Item 3, and Sileo replied on March 9, 2020,

Docket Item 4. This Court first heard oral argument on March 11, 2020, when the Court

reserved decision and scheduled further oral argument on March 30, 2020. The Court

directed Sileo’s counsel to provide a specific and detailed plan for his release and to

bring the person with whom Sileo would be living to the next court appearance.

Although the Court did not require written submissions, the Court gave Sileo until March

23, 2020, to file an additional submission and the government until March 27, 2020, to

respond. Docket Item 5.

Coronavirus Disease-2019 (“COVID-19”) Pandemic

        On March 7, 2020, the Governor of the State of New York declared a disaster

emergency in the State of New York in response to the COVD-19 pandemic. On March

13, 2020, the President of the United States issued a proclamation declaring a National

Emergency in response to the pandemic. As a result, on March 13, 2020, Hon. Frank

P. Geraci, Jr., Chief Judge of the United States District Court for the Western District of

New York, issued an order limiting court operations in the district. Consistent with Chief

Judge Geraci’s March 13, 2020 order, on March 18, 2020, Judge Roemer rescheduled

                                             6
the Rule 48(b) dismissal date and status conference from March 27, 2020, to April 27,

2020, and excluded all Speedy Trial Act time until April 27, 2020. W.D.N.Y. Docket No.

20-MJ-5004, Docket Item 10. Due to the significant progression of the COVID-19

pandemic throughout the Western District of New York, on March 18, 2020, Chief Judge

Geraci issued a general order continuing all criminal jury trials until May 13, 2020, and

encouraging the resolution of criminal motions without oral argument or a personal

appearance.

Proposed Conditions of Release

       Sileo proposed written conditions of release on March 23, 2020, Docket Item 6,

and the government responded on March 27, 2020, Docket Item 7. In his proposed

conditions, Sileo reiterated his request for release with renewed urgency in light of the

rapidly-evolving COVID-19 pandemic and due to his age—62 years. See Docket Item

6. Sileo proposed thirteen conditions of release, including:

       2. Execute an unsecured signature bond in the amount of $50,000.

       3. Do not obtain or attempt to obtain any passport or international travel

          documents.

       4. Remain at a residence verified and approved by Pretrial Services:

          specifically, 455 Elmwood Avenue (upstairs), Niagara Falls, New York 14301,

          a home owned by Ms. Annette Ray.


       5. Participate in the following location restriction program and abide by all

          requirements of this programs, which will be monitored by Global Positioning

          Satellite system (G.P.S.):




                                             7
                a. Home incarceration: Mr. Sileo is to be restricted to his residence at all

                    times, except for medical needs and treatment, religious services, and

                    court-appearances pre-approved by the supervising officer.

Docket Item 6 at 2. In connection with the proposed living arrangements, counsel

provided the following note:


             [NOTE: As previously indicated, I have spoken with Ms. Ray on numerous
            occasions, at the phone number provided to Pretrial Services. Most recently,
            I spoke with her on the date of this filing (3/23/20) and she again confirmed
            that Mr. Sileo would be welcome to reside, and be supervised, in the upstairs
            portion of her home at 455 Elmwood Avenue in Niagara Falls. As relayed to
            Pretrial Services, this residence has an active landline. It is the defense’s
            understanding that Pretrial Services will reach out to Ms. Ray and verify this
            residence if instructed to do so by the Court.]

Id. (italics in original).

        In its response, the government argued that the proposed conditions were

identical to those proposed to and rejected by Judge Roemer. Docket Item 7 at 1. With

respect to COVID-19, the government suggested that Sileo may be safest if, as a

prisoner, he was generally secluded from the general public.2 Id.

        The Court heard the continuation of oral argument by telephone on March 30,

2020, and, as directed, Annette Ray participated by telephone and answered the

Court’s questions. The Court learned that Ms. Ray had never met Sileo in person and

that she knew him only through another inmate with whom Sileo was detained. The

Court also learned that despite the probation officer’s multiple attempts to contact Ms.



        2
        Sileo does not seek release based on the COVID-19 pandemic; in fact, Sileo
maintains that even in the absence of the COVID-19 pandemic, he should be released
on the proposed conditions. Whether the defendant may be safer in jail as the
government suggests is not a factor this Court considered in reaching this decision.

                                              8
Ray, the first time the probation officer ever heard her voice was during the telephone

conference. At the conclusion of oral argument, the Court advised the parties that it

was affirming Judge Roemer’s decision to keep Sileo detained.


                                    APPLICABLE LAW


   A. Review of Detention Order

       “If a person is ordered detained by a magistrate judge, or by a person other than

a judge of a court having original jurisdiction over the offense and other than a Federal

appellate court, the person may file, with the court having original jurisdiction over the

offense, a motion for revocation or amendment of the order.” 18 U.S.C. § 3145(b). The

standard of review is de novo. United States v. Minnici, 128 F. App’x 827, 828 n.1 (2d

Cir. 2005) (Summary Order) (citing United States v. Leon, 766 F.2d 77, 80 (2d Cir.

1985)). When conducting this review, “the district court may rely on the record of the

proceedings before the magistrate judge and may also accept additional evidence.”

United States v. Parker, 65 F. Supp. 3d 358, 362 (W.D.N.Y. 2014) (quoting United

States v. Marra, 165 F. Supp. 2d 478, 481 (W.D.N.Y. 2001)).

   B. Pretrial Detention

       “If, after a hearing pursuant to [18 U.S.C. § 3142(f)], the judicial officer finds that

no condition or combination of conditions will reasonably assure the appearance of the

[defendant] as required and the safety of any other person and the community, such

judicial officer shall order the detention of the [defendant] before trial.” 18 U.S.C.

§ 3142(e)(1). “The judicial officer shall, in determining whether there are conditions of

release that will reasonably assure the appearance of the person as required and the



                                               9
safety of any other person and the community, take into account the available

information concerning—

       (1) the nature and circumstances of the offense charged . . .;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including—

              (A) the person’s character, physical and mental condition, family
              ties, employment, financial resources, length of residence in the
              community, community ties, past conduct, history relating to drug or
              alcohol abuse, criminal history, and record concerning appearance
              at court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person
              was on probation, on parole, or on other release pending trial,
              sentencing, appeal, or completion of sentence for an offense under
              Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the
       community that would be posed by the person's release.

18 U.S.C. § 3142(g).

       Judicial findings under the statute require different standards of proof. A finding

“that no condition or combination of conditions will reasonably assure the safety of any

other person and the community shall be supported by clear and convincing evidence,”

18 U.S.C. § 3142(f); on the other hand, a finding that a defendant poses a risk of flight

may be supported by only a preponderance of the evidence. See United States v.

English, 629 F.3d 311, 319 (2d Cir. 2011). But neither finding necessarily needs to be

supported by testimony under oath, as it “is well established in [the Second Circuit] that

proffers are permissible both in the bail determination and bail revocation contexts.”

United States v. LaFontaine, 210 F.3d 125, 131 (2d Cir. 2000).




                                            10
                               ANALYSIS AND FINDINGS


       In considering the issue of Sileo’s detention or release, the only concern for this

Court is whether Sileo poses a risk of flight; therefore, the Court’s finding must be

supported by a preponderance of the evidence.

   A. Nature and Circumstances of the Charged Offense

       As noted above, Sileo has been charged in a criminal complaint with fraud in

connection with identification documents. The criminal complaint alleges that through a

“hidden service” website, Sileo contacted an undercover agent and sought to purchase

a fraudulent passport. Sileo allegedly told the undercover agent that he had a United

States passport that would be expiring in one week but that its renewal was blocked by

the IRS; he also allegedly said that he would use the fraudulent passport to travel to

Southeast Asia.

       If convicted, Sileo faces a statutory maximum penalty of 15 years imprisonment

and a $250,000 fine. The government has advised that its investigation is ongoing and,

therefore, additional charges are possible. Moreover, the nature of the crime charged

involves fraud and suggests flight. Accordingly, the nature and circumstances of the

charge weighs in favor of remand.

   B. Weight of the Evidence

       Based on the allegations outlined in the affidavit in support of the criminal

complaint, Sileo’s interactions with the undercover agent were all documented and

preserved. Specifically, the government has Sileo’s emails to the undercover agent

ordering the fraudulent passport. Docket Item 3 at 8. In addition, Sileo placed bitcoin in

an escrow account to confirm the purchase, and he provided the undercover agent with


                                            11
a mailing address. Id. Sileo was later arrested at that mailing address as he placed the

fraudulent passport in his bag. Id. As presented by the government, the weight of the

evidence appears strong and also weighs in favor of remand.

   C. History and Characteristics of the Defendant 3

       Sileo has no ties whatsoever to this community. Although he apparently has a

wife, Ruth Sileo, here in the United States (a marriage he failed to disclose to Pretrial

Services), he also apparently has a wife and family in Southeast Asia. Sileo claims to

have resided in Southeast Asia from 2014 until his return to the United States in May

2019. From May to July 2019, he apparently lived somewhere in California, and from

July 2019 to the time of his arrest, he apparently stayed in hotels and Airbnbs in Las

Vegas, Nevada, while playing cards.

       In support of his request for release, Sileo proposed living with a woman he has

never met in person, but with whom he has only communicated by telephone; later, the

Court learned that Sileo “met” the woman through another inmate with whom he

currently was housed. What is more, despite multiple attempts, the probation officer

was unable to communicate with this woman, in fact hearing her voice for the first time

during oral argument.

       In addition, Sileo owes at least $100,000 to the IRS. Although Sileo may not

presently possess a valid travel document, the government has proffered that he has

access to a retirement account and a Bitcoin account. And as noted above, the very

nature of the crime charged involves getting a fraudulent passport to travel abroad.


       3
         The Court gives no weight to the government’s assertion that Sileo was tied to
a child pornography investigation. That investigation was closed, apparently without
charges being lodged against Sileo.

                                            12
       On balance, and especially given Sileo’s transient lifestyle; lack of any residence

in the United States; two families, one in the United States and one in Southeast Asia;

at least a $100,000 debt to the IRS; and a proposed residence with a woman he has

never met, there can be little doubt that this factor weighs heavily in favor of remand.

   D. Nature and Seriousness of the Danger Posed to Person or Community

       As noted above, there is nothing in the record to suggest that the defendant

poses a danger to any person or to the community. Rather, the only concern here is

that the defendant poses a risk of flight if released.




                                             13
                                      CONCLUSION


       For the reasons set forth above and on the record on March 30, 2020, the Court

finds by a preponderance of the evidence that there is no condition or combination of

conditions that will reasonably assure Sileo’s appearance as required. If Sileo’s counsel

is correct that Sileo ultimately will face a Guidelines term of 0-6 months incarceration if

convicted, then he may ask the Court to revisit the issue of detention at the appropriate

time. But given the government’s representation that its investigation is not yet

complete, the Court is unwilling—indeed, it is unable—to reach that conclusion now.

Therefore, Sileo’s motion seeking to revoke the detention order of Magistrate Judge

Roemer is DENIED.



       SO ORDERED.

       Dated: April 5, 2020
              Buffalo, New York


                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             14
